Case 1:18-cv-08135-GHW Document 47 Filed 09/24/19 Page 1 of1

HANNUM FERETIC PRENDERGAST & MERLINO, LLC
ATTORNEYS AT LAW
One Exchange Plaza
55 Broadway, Suite 202
New York, NY 10006

(212) 530-3900
(212) 530-3910 Facsimile

WWW.HEFPMLAW.COM

BAYVID P. FEEHAN, ESQ.

DIRECT DIAL: 212-330-3908

E-MAIL: DFEEHAN@HFPMLAW.COM

September 24, 2019

Hon. Gregory H. Woods
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

RE: SEGARRA V. DELTA AIRLINES, INC.
Docket Number: 18-8135 (GHW)(SDA)

Dear Judge Woods:

Pursuant to the case management order, please allow this correspondence to serve as a
letter updating the Court on the status of the case. Initially, we must apologize for the tardiness.
The Fact discovery deadline was extended to August 16, 2019 for the limited purpose of the
deposition of a Delta witness. All fact discovery is completed, however, plaintiff indicates he
believes he is entitled to an additional response to one of his demands. The defendant contends
that they responded and provided the material what was demanded. This issue is the only matter
in contention as of now. Expert discovery deadline was September 16, 2019 and it is completed.
Our time for submission of a pre-motion letter for summary judgment is October 16, 2019. The
defendants intend seeking permission to file a motion for summary judgment. Plaintiff will be
seeking permission to add a new party.

There have not been any meaningful settlement discussions held. The trial of this case will
be approximately one week.

Thank you or your attention to this matter and we will see you at the conference currently
scheduled for September 26, 2019 at 2:30 pm.

Very truly your:

 

David P. Feehan, Esq.
Cc: Lawrence James
